Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12) and Species A (Figs. 1-4 and 9) in the reply filed on 3/23/2021 is acknowledged.
Claims 6 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/23/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/06/2021 and 6/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Visteon Global Tech Inc. (EP 2365260A2 hereinafter “Visteon”) in view of Yamamoto (US 2012/0223519) and further in view of Yutaka (WO2015056764A1).
In regard to claims 1-4, Visteon discloses a block seal fitting assembly comprising: 
a first block (Fig. 5, 110) having a first opening (Fig. 5, end closer to 130) formed therethrough; 
a sealing element (Fig. 6, seal element defined at 12.1 and 14.1); and 
a tube (Fig. 5, 102) including a first segment (Fig. 5, segment of 102 that extends through 110) extending through the first opening of the first block (Fig. 5), and an end portion of the first segment forming a sealing engaging surface of the tube engaging the sealing element (Fig. 6, surface of 102 that contacts the seal at 106),
wherein the first block includes a radially extending surface extended radially inwardly towards the first opening (Fig. 5, shoulder of 110 that axially contacts 102 defines a radially and inwardly extending surface),
wherein the seal engaging surface includes an axially projecting engaging feature configured to engage the sealing element (See image below, the axially 
wherein a diameter of the axially projecting engaging feature is smaller than a diameter of the first opening (See image below, a diameter can be defined along the angled surface of the axially projecting engaging feature which is smaller than the diameter of the opening).

    PNG
    media_image1.png
    686
    849
    media_image1.png
    Greyscale

Visteon does not expressly disclose the tube is bent to form a second segment and having arcuate bend portion that defines an angle greater than 0 and less than or equal to 90 degrees and intersecting central axes, and wherein the first block includes a chamfer.
In the related field of pipe joints, Yamamoto teaches bending a pipe of a pipe joint to about 90 degrees (Fig. 1, bent pipe 12 and in [0057] discloses bending the pipe).

In the related field of pipe joints, Yutaka teaches a pipe joint having a chamfer contact between two flanges (Fig. 4, at 64 and 52).
It would have been obvious to one having ordinary skill in the art to have modified the sharp corners of the first block and the tube of Visteon to be inclined surfaces in order to have the advantage of reduced stress concentration as taught by Yutaka in page 2 paragraph 6 beginning with “Further, a contact surface…” of the English translation. Additionally, Yutaka discloses other variations of the contact surfaces shown in Fig. 2B and 5 that includes curved surfaces to reduce stress concentration. 
In regard to claim 5, Visteon and Yamamoto discloses block seal fitting assembly of Claim 1, and Visteon further discloses the first block includes an annular shoulder (Fig. 6, shoulder at 112) at an end of the first opening (Figs. 5 and 6), wherein the end portion of the first segment extends radially outwardly over the annular shoulder (Fig. 6, at the contact between 112 and the tube 102).  
In regard to claim 7, Visteon and Yamamoto discloses block seal fitting assembly of Claim 1, and Visteon further discloses the seal engaging surface of the first segment is disposed outside of the first opening of the first block (Fig. 6, surface at 106 of 102 is outside of 110).  
In regard to claim 8, Visteon and Yamamoto discloses block seal fitting assembly of Claim 1, and Visteon further discloses the seal engaging surface includes an axially projecting engaging feature (Fig. 6, end of 102 near 106 has an axially projection that contacts the seal at 16.1) configured to engage the sealing element (Fig. 6).  
In regard to claim 9, Visteon and Yamamoto discloses block seal fitting assembly of Claim 1, and Visteon further discloses a projecting portion of the first block is at least partially defined by the seal engaging surface of the tube (Fig. 6, projecting portion at 116 and is partially defined by the surface 106 similar to the applicant’s invention such that the sealing engaging surface is near the projecting portion).  
In regard to claim 10, Visteon and Yamamoto discloses block seal fitting assembly of Claim 9, and Visteon further discloses a second block having a recess (Fig. 6, block 118 and recess 124) configured to receive the projecting portion of the first block therein (Fig. 6, 124 receives 116).  
In regard to claim 11, Visteon and Yamamoto discloses block seal fitting assembly of Claim 10, and Visteon further discloses the second block includes a seal engaging surface configured to engage the sealing element (Fig. 6, surface at 128 and 131 of 118 that engages the seal), wherein the seal engaging surface of the second block faces towards the seal engaging surface of the tube (Fig. 6).  
In regard to claim 12, Visteon and Yamamoto discloses block seal fitting assembly of Claim 1, and Visteon further discloses the sealing element is annular in shape (Figs. 3 and 6, see Fig. 3 for a perspective view of the sealing element that shows it is annular in shape) and includes a metallic portion (Fig. 6, at 18.1 is the first seal portion and in [0008] discloses the first seal portion can be made of metal) and an .

Response to Arguments
Applicant's arguments filed 7/01/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the diameter of the V-bead of Visteon is formed at the same position as the inner peripheral surface of the first opening, however, claim 1 recites “a diameter of the axially projecting engaging feature” which does not require the diameter of the axial end of the projecting engaging feature. Therefore, the adjacent surfaces that define the axially projecting engaging feature of Visteon have diameters, in particular, the diameter of the angled surface of the axially projecting engaging feature is smaller than the diameter of the opening. See the updated rejection above.
In response to applicant’s argument that Visteon does not disclose a chamfer, however, see the updated rejection that includes Yutaka that teaches the benefits of chamfered surfaces or curved surfaces between contacting components in pipe joints to reduce stress concentrations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679